TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00427-CV



                                  Larry Robert Wiley, Appellant

                                                   v.

                                  Pope Materials, Inc., Appellee


           FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
          NO. 09-0935-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellee Pope Materials, Inc. has filed a notice with this Court that appellant

Larry Robert Wiley has filed a petition for chapter 13 bankruptcy (United States Bankruptcy Court,

W.D. Tex., Austin Division, Case Number 10-12324-cag). Accordingly, this appeal is automatically

stayed. See 11 U.S.C.A. § 362(a) (West 2004 & Supp. 2010). Any party may file a motion to

reinstate upon the occurrence of an event that allows the case to proceed or if any party believes the

automatic stay does not apply to this appeal. See Tex. R. App. P. 8.3(a). Failure to notify this Court

of a lift in the automatic stay or termination of the bankruptcy case may result in the dismissal of the

cause for want of prosecution. See Tex. R. App. P. 42.3(b).
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Bankruptcy

Filed: August 31, 2010




                                              2